Exhibit 99.(h)(2) Fee Waiver Agreement EULAV Asset Management (the “Adviser”) and EULAV Securities LLC (the “Distributor”) each agree to the following fee waivers: Value Line Core Bond Fund: The Adviser waives 0.10% of the advisory fee and the Distributor waives 0.05% of the Rule 12b-1 fee for the period June 1, 2013– June 30, 2014. Value Line Tax Exempt Fund, Inc.:The Distributor waives 0.25% of the Rule 12b-1 fee for the period July 1, 2013 – June 30, 2014; Value Line Larger Companies Fund, Inc.: The Distributor waives 0.25% of the Rule 12b-1 fee for the period May 1, 2013-June 30, 2014. Value Line Fund, Inc.:The Distributor waives 0.25% of the Rule 12b-1 fee for the period May 1, 2013-June 30, 2014. Value Line Strategic Asset Management Trust: The Distributor waives 0.15% of the Rule 12b-1 fee for the period May 1, 2013-June 30, 2014. Value Line Centurion Fund, Inc.: The Distributor waives 0.15% of the Rule 12-1 fee for the period May 1, 2013-June 30, 2014 Value Line Income and Growth Fund, Inc:The Distributor waives 0.05% of the Rule 12b-1 fee for the period March 1, 2013 – June 30, 2014; Value Line Asset Allocation Fund, Inc.:The Distributor waives 0.10% of the Rule 12b-1 fee for the period August 1, 2013 – July 31, 2014; Dated this27thday ofFebruary, 2013 On behalf of the Distributor and the Adviser, /s/ Mitchell Appel Mitchell Appel, President EULAV Asset Management EULAV Securities LLC. Received: /s/ Emily Washington Emily Washington, Treasurer Value Line Mutual Funds
